DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-19 are pending.
Election/Restrictions


Applicant's election with traverse of Group II, claim 11, directed to a silanol compound of formula F in the reply filed on 03/26/2021 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the inventions as grouped shares special technical feature as the cited prior art WO2015/118105 A1 does not discloses compound of the instant claim. Applicant argue that the compound of the cited prior is either an alkyl group substituted or incompletely condensed cage-shaped silsesquioxane compound with a Si-OH unit at that location. This is not found persuasive and the instant claims are found anticipated. Please see the rejection as set forth below. Therefore, there is no special technical feature connecting the Groups I-V. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim 11 is under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kevin (WO 2015/118105 A1; as provided by the applicant on IDS dated 10/18/2019).
Kevin discloses compound (page 12, 22, 62, Figure 1):

    PNG
    media_image1.png
    383
    409
    media_image1.png
    Greyscale
which is same as compound of the instant claims, when n=2 and is same as described in the instant specification (paragraph 0010) with n=2:

    PNG
    media_image2.png
    297
    538
    media_image2.png
    Greyscale
 
Since the cited prior art reads on all the limitations of the instant claim 11, the claim is anticipated. 


Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lichtenhan (US 2005/0239985 A1).
Lichtenhan discloses compound with X=OH (paragraphs 0010-0011, 0017, page 8, 9):

    PNG
    media_image3.png
    36
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    287
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    320
    306
    media_image5.png
    Greyscale

(and a method of using such compounds to make hybrid compounds with organic groups etc.), which is same as compound of the instant claims, when n=1 or 2 and is same as described in the instant specification (paragraph 0010), for example, with n=2:

    PNG
    media_image2.png
    297
    538
    media_image2.png
    Greyscale
 
Since the cited prior art reads on all the limitations of the instant claim 11, the claim is anticipated. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623